I concur. However, I have some doubt as to whether the question reading
"At the time you were hurt, you may state whether or not you were expecting any stopping of the caboose"
was improper. I concede that it is not the state of mind of the individual employee as to expectation of a happening in the operations which is ordinarily material. The plaintiff is only required to anticipate the normal or usual happenings *Page 112 
in railroad operation and his duty is to exercise reasonable care to guard against the hazards inherent in such happenings. The usual and best way to prove whether a happening such as a sudden stop was normal to the type of railroad operation then under way, would be to introduce the evidence of what was or was not careful operation by men experienced in such operation under the circumstances attending it. Furthermore, the question did not call for anything probative of the plaintiff's case if it was meant to anticipate a defense that the plaintiff had opportunity to know that a sudden stop was coming and that he did know of it and in view of such knowledge did not exercise the care which such knowledge imposed upon him. Such defense was evidently not within the pleadings because the defendant denied there was a sudden stop and claimed that the fall was due to plaintiff's failure to properly grasp the hand rail. Even though defendant had defended in mitigation of damages on the carelessness of a forewarned plaintiff in not using care to protect himself when he had ample opportunity to do so, the plaintiff had no obligation to anticipate such evidence as part of his case. But I am not sure that it did not have some probative value in showing that if such happening was unexpected to the plaintiff, an employee engaged in operating the train, it was a happening not to be expected in the normal operation of the train. But since such manner of proving a railroad event was unusual or not to be expected in the normal course of operations is somewhat tenuous and since the case must, independently of the ruling on this question, be reversed and a new trial granted, at which time the plaintiff may conduct his case as to avoid any doubt as to the propriety of the question, I am giving my full concurrence.
I think it would not be error to permit one engaged in a certain vocation to testify as to the conclusion that he was unable to perform that vocation in whole or in part after he had given testimony of the physical results of his injury and the requirements of the job, giving the reasons why he could not do so. At least it could hardly be deemed prejudicial. *Page 113 
But where the jury can draw its own conclusions from his evidence neither is it error to reject such conclusion of the witness.